WOODLEY, Judge.
The appeal is from a conviction for felony theft; the jury having assessed a term of 8 years in the penitentiary.
Trial was at a term of court which terminated December 5, 1955, notice of appeal having been given on November 5, 1955, which was the same day the jury returned its verdict.
On March 1, 1956, no judgment or sentence having been entered, the trial court, over the objection on the ground of want of jurisdiction because an appeal had been taken, ordered the entry of judgment and sentence nunc pro tunc.
The trial court was without authority to enter the judgment and sentence nunc pro tunc during the pendency of the appeal. See Art. 772 V.A.C.C.P.; Art. 828 V.A.C.C.P.; Le Bove v. State, 146 Tex. Cr. R. 157, 172 S.W. 2d 342; Walker v. State, 153 Tex. Cr. R. 557, 223 S.W. 2d 624; Acuff v. State, 98 Tex. Cr. R. 71, 262 S.W. 761.
The appeal is dismissed.